Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 26 and 28-32 recite “wherein from the at least one member, the kit requires the..” where this language renders the claims indefinite. For purposes of examination, the claims will be interpreted as requiring that the at least one member selected from the group recited in claim 24 be the member recited in the respective dependent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamian (US 5778901), Causey (https://somethingturquoise.com/2015/06/05/diy-nail-polish-kit/) and Davis (US 20080244811).
Regarding claims 24, 28, 29 and 32, Abrahamian discloses a customizable cosmetic kit (Refer to Figures 1-4) for a customized cosmetic product, comprising: a naming label (labels on 10, 14), a wooden stir stick (34), a mixing container (18) for mixing a cosmetic raw material, a suspension base (compositions stored in 10, 14), a means for measuring a cosmetic raw material (bottles 22, 24, 26, 28, 30 and 32 and funnels/nozzles at the ends thereof permit dispensing drops), a cosmetic raw material (pigmented compositions stored in 22, 24, 26, 28, 30 and 32) other than the suspension base, which is one selected from a pigment, a suspension, a film-forming agent, a resin, a plasticizer, and an alcohol (Refer to col. 3 lines 31-40), a cosmetic applicator (42). However, Abrahamian is silent regarding the type of wood used to construct the wooden stir stick being bamboo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit disclosed by Abrahamian such that the wood used to construct the wooden stir stick be bamboo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Additionally, Abrahamian does not disclose an apron, a protective face mask, a container configured to hold the customized cosmetic product, the container being a pan, a press pan, a cup, a bottle or a jar and comprising an applicator, and a cosmetic agitator for mixing the customized cosmetic product and configured to fit inside the container.
Causey discloses a similar custom nail polish kit which provides a suspension base and various pigmented cosmetic raw materials to permit a user to create custom nail polish compositions. Causey provides a conventional nail polish bottle/jar having a brush attached to the cap portion of the bottle/jar and mixing balls placed within the bottle/jar so that a user can store their custom nail polish composition in a conventional manner and use it at a later date. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit disclosed by Abrahamian to include a container in the form of a bottle or jar with an applicator attached to the cap of the bottle or jar and an agitator configured to fit in the container as taught by Causey to permit a user to store their custom nail polish creation for subsequent/later use. 
	Although Abrahamian is silent regarding the use of personal protective equipment (PPE) such as an apron or face mask, it is well-known and conventional to provide and use such PPE when handling cosmetic compositions, as demonstrated by Davis (Refer to Figures IA-VIII). Davis teaches it is beneficial to use aprons (Refer to Figures IA-IC, II and Ill), a face mask (Refer to Figure VII), gloves (Refer to Figure VII), etc. to protect a user from contact with chemicals which may damage their clothing, be harmful to their skin, and in order to “protect the nose and face area for protection against chemical smells, any flying debris in the air”, etc. (Refer to paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Abrahamian and Causey to include an apron and a protective face cover in order to protect a user from soiling themselves and/or their clothing and from inhaling the chemicals when using the kit and creating customized cosmetic compositions.
Regarding claim 25, the combination of Abrahamian, Causey and Davis disclose the kit of claim 24 wherein the customized cosmetic product is nail polish. 
Regarding claim 26, the combination of Abrahamian, Causey and Davis disclose the kit of claim 24, wherein the at least one member, the kit requires the means for measuring a cosmetic raw material, where the means for measuring a cosmetic raw material is a funnel and a bottle (bottles 22, 24, 26, 28, 30 and 32 and funnels/nozzles at the ends thereof permit dispensing drops). 
Regarding claim 30, the combination of Abrahamian, Causey and Davis disclose the kit of claim 24 wherein the at least one member, the kit requires the cosmetic applicator (42) and the cosmetic applicator is a brush (Refer to Figure 2 of Abrahamian). 

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abrahamian, Causey and Davis as applied to claim 24 above, and further as evidenced by Seidel (US 20170080744).
Regarding claims 31 and 33, the combination of Abrahamian, Causey and Davis disclose the kit as explained in the rejection of claim 24 above; however, the combination does not disclose the at least one member of the kit requires the placemat. It is well known to use protective mats or substrates to protect working surfaces when handling nail polish compositions as the ingredients in nail polish are damaging to such surfaces as evidenced by Seidel (Refer to Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Abrahamian, Causey and Davis to include a placemat as it is well-known to use placemats when handling nail polish and its ingredients as evidenced by Seidel in order to protect the tabletop/working surface from damage. 
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) under the combination of Swanick, Caulier and Davis and the combination of Causey and Davis have been considered but are moot because the new ground of rejection does not rely on the aforementioned combinations of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799